DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-18, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US 2008/0016308) (hereafter Bartley), in view of Rothman et al. (US 2008/0162807) (hereafter Rothman).
As per claims 1, 12 and 23, Bartley teaches a method for optimizing storage of application data in memory, the method comprising: 
receiving application data associated with an application (As illustrated in fig. 3, usage freq); 
generating, using information about the application (fig. 3, usage freq), information about a processor (fig. 3, data), and information about a memory (fig. 3, addr), a memory map indicative of where data associated with physical memory addresses are stored in a memory chip of memory (As illustrated in fig. 4 with a map being formed based on the migration of data and creation of a new map); 
selecting, using the memory map, two or more memory locations in the memory for storing the application data;

Bartley does not explicitly teach wherein the two or more memory locations are in different memory banks of the memory chip or wherein the two or more memory locations are in a same row of the same memory back of the memory chip, wherein the two or more memory locations improve application performance by reducing memory access related latencies during execution of the application;   
storing the application data in the two or more memory locations includes storing a copy of the application data in each of the two or more memory locations.
However, Rothman teaches wherein the two or more memory locations are in different memory banks of the memory chip or wherein the two or more memory locations are in a same row of the same memory back of the memory chip ([0020]), wherein the two or more memory locations improve application performance by reducing memory access related latencies during execution of the application ([0028]);   
storing the application data in the two or more memory locations includes storing a copy of the application data in each of the two or more memory locations (0012, lines 1-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mirrored storage of Rothman with the optimized storage of Bartley because it increases availability along with fault tolerance ([0003]).
As per claims 2 and 13, Barley teaches wherein generating the memory map includes identifying, based on memory access latency analysis, memory address sets, wherein each set includes memory addresses having a same rank, bank, row or channel, and determining, using 
As per claims 3 and 14, Bartley teaches wherein generating the memory map includes using predetermined address mapping information associated with the memory (fig. 3).
As per claims 4 and 15, Bartley teaches wherein generating the memory map includes executing the application or a simulated application for identifying a memory access profile and using the memory access profile for identifying the two or more memory locations in the memory for storing the application data ([0033]).
As per claims 5 and 16, Bartley teaches wherein the memory includes a static random- access memory (SRAM), a dynamic random-access memory (DRAM), a 3D XPoint memory, a random-access memory, a solid state memory, a non-volatile memory, or a volatile memory ([0028]).
As per claims 6 and 17, Bartley teaches wherein the processor includes a central processing unit, a multi-core processor, a single-core processor, a digital signal processor, a microprocessor, or a vector processor (fig. 1, 112).
As per claims 7 and 18, Bartley teaches wherein the information about the application includes information about how often the application data is accessed or information about when the application data is accessed (fig. 3, usage freq).
As per claims 9 and 20, Bartley teaches wherein the information about the memory includes memory timing information, a memory clock, a cycle time, a bus clock, a data rate, a peak transfer rate, or a column address strobe latency ([0045]).
As per claims 11 and 22, Bartley teaches wherein storing, using the memory map, the application data in the two or more memory locations includes storing a first portion or a first .
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Bartley and Rothman as applied to claims 1 and 12 above, and further in view of Yun et al. (US 2016/0018990) (hereafter Yun).
As per claims 8 and 19, the combination of Bartley and Rothman teaches all the limitations of claims 1 and 12.  The combination does not explicitly teach wherein the information about the processor includes a memory bandwidth associated with the processor or a processing rate associated with the processor.
However, Yun teaches wherein the information about the processor includes a memory bandwidth associated with the processor or a processing rate associated with the processor ([0205]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the processing rate of Yun with the information of the combination of Bartley and Rothman because it provides a means to recognize and operate newly added memory devices ([0205]). 
Response to Arguments
	In light of Applicant’s amendments, the 35 USC 112 rejection is withdrawn.
	With respect to the prior art rejections, the rejection has been updated to take applicant’s amendments into consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.